                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                        MACON DIVISION


    CHARLIE ANDREW MASSENGALE,                               )
                                                             )
                    Plaintiff,                               )
                                                             )
          v.                                                 )    CIVIL ACTION NO. 5:17-CV-99 (MTT)
                                                             )
    Warden BENJAMIN FORD, et al.,                            )
                                                             )
                    Defendants.                              )
                                                             )

                                                       ORDER

         United States Magistrate Judge Stephen Hyles recommends granting the

Defendants’ motion for summary judgment (Doc. 29) and dismissing Plaintiff Charlie

Massengale’s claims because he failed to exhaust his administrative remedies. Doc. 33

at 1-2. The Plaintiff has not objected to the Recommendation. Pursuant to 28 U.S.C. §

636(b)(1), the Court has reviewed the Recommendation for clear error and accepts the

findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 33) is ADOPTED and made the order of this Court.

Accordingly, the Defendants’ motion for summary judgment (Doc. 29) is GRANTED,

and the Plaintiff’s case is DISMISSED without prejudice. 1

         SO ORDERED, this 20th day of February, 2019.

                                                                  S/ Marc T. Treadwell
                                                                  MARC T. TREADWELL, JUDGE
                                                                  UNITED STATES DISTRICT COURT



1 It appears the statute of limitations has run on the Plaintiff’s claims as the events upon which those claims rely
occurred in July 2016. “[W]here a dismissal without prejudice has the effect of precluding the plaintiff from re-filing his
claim due to the running of the statute of limitations, it is tantamount to a dismissal with prejudice.” Stephenson v.
Doe, 554 F. App’x 835, 837 (11th Cir. 2014) (citing Justice v. United States, 6 F.3d 1474, 1482 n.15 (11th Cir. 1993));
but see Scott v. Muscogee Cty., Ga., 949 F.2d 1122, 1123 (11th Cir. 1992) (Georgia’s renewal statute (O.C.G.A. § 9-
2-61) may apply in a 42 U.S.C. § 1983 action). If this dismissal is effectively with prejudice, dismissal is nonetheless
appropriate because the Plaintiff had ample opportunity to exhaust his administrative remedies before filing suit but
failed to do so.
